133 F.3d 560
123 Ed. Law Rep. 476
Chinyere JENKINS, by her next friend, Joi JENKINS;  NicholasPaul Winchester-Rabelier, by his next friend, PaulaWinchester;  Margo Vaughn-Bey, by her next friend, FranklinVaughn-Bey;  Nicholas C. Light, by his next friend, MarianLight;  Stephen D. Jackson, by his next friend, B.J. Jones;Travis N. Peter, by his next friend, Debora Chadd-Peter;Leland Guess;  by his next friend, Sharon Guess, Plaintiff-Appellants,American Federation of Teachers, Local 691, Intervenor,v.STATE OF MISSOURI;  Mel Carnahan, Governor of the State ofMissouri;  Bob Holden, Treasurer of the State of Missouri;Missouri State Board of Education;  Peter Herschend, Memberof the Missouri State Board of Education;  Thomas R. Davis,Member of the Missouri State Board of Education;  Robert E.Bartman, Commissioner of Education of the State of Missouri;Rice Pete Burns, Member of the Missouri State Board ofEducation;  Sharon M. Williams, Member of the Missouri StateBoard of Education;  Betty Preston, Member of the MissouriState Board of Education;  Jacquelline Wellington, Member ofthe Missouri State Board of Education;  Russell Thompson,Member of the Missouri State Board of Education;  WilliamKahn, Member of the Missouri State Board of Education,Defendants-Appellees,School District of Kansas City;  Terry M. Riley, Member ofthe Board of Directors;  Lance Loewenstein, Member of theBoard of Directors;  Marilyn Simmons, Member of the Board ofDirectors;  Sandy Aguire Mayer, Member of the Board ofDirectors;  John A. Rios, Member of the Board of Directors;Dawrin Curls, Member of the Board of Directors;  PatriciaKurtz, Member of the Board of Directors;  Edward J. Newsome,Member of the Board of Directors;  Henry D. Williams,Superintendent;  John W. Still, Member of the Board ofDirectors, Defendants.
No. 97-2626.
United States Court of Appeals,Eighth Circuit.
Dec. 1, 1997.

Before RICHARD S. ARNOLD, Chief Judge, HEANEY, McMILLIAN, JOHN R. GIBSON, FAGG, BOWMAN, WOLLMAN, BEAM, LOKEN, HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges, En Banc.
PER CURIAM.


1
On October 10, 1997, this Court entered its amended order granting rehearing en banc on the sole issue of the award of expert witness fees.  In all other respects, the panel opinion was left in effect.


2
We have now been advised that the appellees have withdrawn their claim for the expert witness fees that had been in controversy.  Accordingly, the remaining issue in this case, the issue with respect to which rehearing en banc was granted, has become moot.


3
This Court's order granting rehearing en banc is hereby vacated.  There will be no need for an oral argument or further en banc proceedings.  The portion of the panel opinion dealing with the expert witness fees in question is vacated as moot.


4
It is so ordered.